                 Case 20-10343-LSS            Doc 193    Filed 03/16/20       Page 1 of 1



                             IN THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE DISTRICT OF DELAWARE


In re:                                                   Chapter 11

BOY SCOUTS OF AMERICA AND                                Case No. 20-10343 (LSS)
DELAWARE BSA, LLC,                                       (Jointly Administered)

                                   Debtors.


                      MOTION AND ORDER FOR ADMISSION PRO HAC VICE

               Pursuant to Local Rule 9010-1 and the attached certification, counsel moves the
admission pro hac vice of Ilan B. Scharf of Pachulski Stang Ziehl & Jones LLP, to represent the Official
Committee of Tort Claimants in the above-captioned proceedings.

Dated: March 13, 2020                            /s/ James E. O’Neill
                                                 James E. O’Neill (DE Bar No. 4042)
                                                 Pachulski Stang Ziehl & Jones LLP
                                                 919 North Market Street, 17th Floor
                                                 Wilmington, DE 19899-8705 (Courier 19801)

                CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE

                 Pursuant to Local Rule 9010-1, I certify that I am eligible for admission to this Court, am
admitted, practicing and in good standing as a member of the Bar of the State of New York, and submit to
the disciplinary jurisdiction of this Court for any alleged misconduct which occurs in the preparation or
course of this action. I also certify that I am generally familiar with this Court’s Local Rules and with
Standing Order for District Court Fund revised 8/31/16. I further certify that the annual fee of $25.00 has
been paid to the Clerk of Court for District Court.

Dated: March 13, 2020                            /s/ Ilan B. Scharf
                                                 Ilan B. Scharf (NY Bar No. 4042107)
                                                 Pachulski Stang Ziehl & Jones LLP
                                                 780 Third Avenue, 34th Floor
                                                 New York, NY 10017-2024
                                                 Telephone: (212) 561-7700
                                                 Facsimile: (212) 561-7777
                                                 Email: ischarf@pszjlaw.com

                                     ORDER GRANTING MOTION

                  IT IS HEREBY ORDERED counsel’s motion for admission pro hac vice is granted.




         Dated: March 16th, 2020                         LAURIE SELBER SILVERSTEIN
         Wilmington, Delaware                            UNITED STATES BANKRUPTCY JUDGE

DOCS_DE:227756.1 85353/002
